DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/22 has been entered.
 
Response to Amendment
	Claims 1, 5, and 14-19 are currently pending.  Claims 2-4, 6-13, and 20-29 are cancelled.  The amended claim 1 does overcome the previously stated 103 rejections.  	
However, upon further consideration, claims 1, 5, and 14-19 are rejected under the following new 103 rejections.    

Claim Objections
Claim 1 is objected to because of the following informalities:  “alkaline metal” in line 4 appears to be a typo and should be changed to “alkali metal”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nanno et al (US 2006/0188778) in view of Hwang et al (US 2009/0297945).
Regarding claims 1, 5, 14, and 16-19, Nanno et al discloses a nonaqueous electrolyte secondary battery (lithium ion battery) comprising:
a negative electrode comprising: a negative electrode active material (anode material / conversion-based active material) consisting of SnO (metal oxide) that is arranged to undergo a conversion reaction with ions of lithium (alkali metal) in the battery during charging and/or discharging of the battery, wherein the negative electrode active material is an agglomeration of a plurality of negative electrode active material particles (plurality of clusters of conversion-based active material); 
a coating (stretchable coating material) only coated on and thereby surrounding each of the agglomeration of negative electrode active material particles to form a plurality of coated clusters, wherein the plurality of coated clusters consists of the plurality of conversion-based active material and the coating; and 
a binder material that is arranged to bind the plurality of clusters each being coated by the coating; 
wherein the coating is formed of a polymer having flexibility and stretchability sufficient to avoid damage and separation from the surface of the negative electrode active material, regardless of the volume change in the negative electrode active material while charging and discharging of the battery which implies that the coating is arranged to prevent the conversion-based active material from cracking during charging of the battery due to expansion caused by insertion of alkali metal to the conversion-based active material by maintaining the surrounding of each of the plurality of coated active material particles and during discharging of the battery due to contraction caused by removal of the alkali metal from the conversion-based active material by exerting compressive forces to the conversion-based active material surrounded by the coating in each of the plurality of coated clusters when the active material shrinks; and 
wherein the coating inherently prevents a detachment of negative electrode active material from the negative electrode containing the conversion-based active material and a delamination of the negative electrode ([0047]-[0049],[0056],[0058], [0137]).  
However, Nanno et al does not expressly teach a coating material consisting of polyimide, polyamide, or polyimide-amide; and a binder material including carboxymethyl cellulose (claim 1).  
Hwang et al discloses a film (stretchable coating material) consisting of polyimide polymer; and binder material that is carboxymethyl cellulose ([0033],[0056]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nanno negative electrode active material to include a coating material consisting of polyimide and a binder material including carboxymethyl cellulose because the substitution of one known type of flexible polymer coating material or binder material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In addition, the selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use polyimide and carboxymethyl cellulose.
Regarding claim 16, Nanno et al as modified by Hwang et al does not expressly teach a combination of the active material and the coating material that consists of 2% to 60% of the coating material by weight (claim 16).  
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nanno/Hwang negative electrode active material to include a combination of the active material and the coating material that consists of 2% to 60% of the coating material by weight because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The amount of coating material is a result effective variable of optimizing the charge-discharge cycle characteristic of the battery.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)). There is no evidence of criticality of the claimed amount of coating material.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nanno et al in view of Hwang et al as applied to claim 1 above, and further in view of Iida et al (US 2016/0372749).
However, Nanno et al as modified by Hwang et al does not expressly teach a metal oxide including at least one of SnO2, Sb2O3, MnO, Co3O4, Fe2O3, NiO, and ZnO (claim 14); or a metal sulfide including at least one of SnS, SnS2, Sb2S3, CoS, FeS, and NiS (claim 15).  
lida et al discloses examples of oxides which can be used as the negative electrode active material (anode active material) including SnO, SnO2, Sb2O3, Fe2O3; and examples of sulfides which can be used as a negative electrode active material including FeS, SnS, SnS2, and Sb2S3 (para. [0121],[0122]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of lida et al indicates that SnO2, Sb2O3, Fe2O3, FeS, SnS, SnS2, and Sb2S3 are suitable materials for use as an anode active material. The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07). As such, it would be obvious to use SnO2, Sb2O3, Fe2O3, FeS, SnS, SnS2, or Sb2S3.

Response to Arguments
Applicant's arguments filed 7/20/22 have been fully considered but they are not persuasive. 
The Applicant argues that “Hwang fails to teach or suggest “a plurality of clusters of conversion-based active material that are arranged to undergo a conversion reaction with ions of an alkaline metal in the battery”.  It is clear to a person having ordinary skill in the art that Hwang uses metal particles disposed on a graphite core as the active material. Metal particles are considered by people having ordinary skill in the art as being an alloy-based active material, which is known to react differently with the alkaline
metal in a battery as compared to the conversion-based active material as recited in claim 1.  A person having ordinary skill in the art understands that the coating in Hwang prevents the metal particles from detaching from the graphite core. That is, it is clear that the active material particles in Hwang do not break up during charging and discharging. The metal particles also do not form covalent bonds with the coating material. Compared with Hwang, a person having ordinary skill in the art understands that amended claim 1 solves the problem of how to prevent conversion-based active materials from cracking and detaching from the electrode during charging and discharging.  Starting from Hwang, a person having ordinary skill in the art would not arrive at the claimed invention, because Hwang does not address conversion-based active materials at all. An alloy-based active material and a conversion-based active material react differently with an alkaline metal. There is also nothing in Hwang that would have motivated a person having ordmary skill in the art to replace it with a conversion-based active material because Hwang seeks to solve the problem of preventing the inorganic particles from being detached when the negative electrode active materials degrade.  It is therefore submitted that a person of skill in the art would not look at Hwang when trying to solve the above technical problem.  Even if a person having ordinary skill in the art starts from Nanno, he/she also would not and
could not arrive at the presently claimed invention”.
	In response, the arguments with respect to the Hwang reference (e.g. a plurality of clusters of conversion-based active material that are arranged to undergo a conversion reaction with ions of an alkaline metal in the battery) is not relevant to the teachings of Nanno et al.  As stated above in the 103 rejection, Nanno et al does teach a plurality of agglomerations (clusters) of conversion-based active material (SnO) that are arranged to undergo a conversion reaction with ions of an alkali metal (Li) in the battery.  Even if Hwang teaches a coating that prevents metal particles from detaching from a graphite core, one of ordinary skill in the art would have recognized that the polymer film 130 (coating) is similar to the coating taught by Nanno et al in that both coatings are polymer materials that have flexibility and both coatings coat active material particles.  In addition, both Nanno and Hwang teach metal particles (such as Si) that expands (changes its volume) during the charge-discharge cycle (see para. [0035] of Hwang and para. [0048] of Nanno.  So, both Nanno and Hwang teach coatings that avoid damage and separation from the surface of the negative electrode active material.  Therefore, based upon these similarities, the substitution of one known type of flexible polymer coating for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.      

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729